  1   Gregg S. Kleiner, State Bar No. 141311
      RINCON LAW LLP
  2   268 Bush Street, Suite 3335
      San Francisco, CA 94104
  3   Telephone No.: 415-672-5991
      Facsimile No.: 415-680-1712
  4   Email: gkleiner@rinconlawllp.com
  5
      Counsel for FRED HJELMESET,
  6   Trustee in Bankruptcy

  7

  8                                  UNITED STATES BANKRUPTCY COURT

  9                                   NORTHERN DISTRICT OF CALIFORNIA

 10                                                SAN JOSE DIVISION

 11   In re                                                        Case No. 21-50028 SLJ
                                                                   Chapter 7
 12            EVANDER FRANK KANE,                                 Hon. Stephen L. Johnson

 13                    Debtor.                                     REQUEST FOR ENTRY OF ORDER
                                                                   AUTHORIZING TRUSTEE TO:
 14                                                                (I) SELL REAL PROPERTY;
                                                                   (II) PAY LIENS, COSTS OF SALE,
 15                                                                REAL ESTATE COMMISSION
                                                                   AND TAXES; AND
 16                                                                (III) PAY DEBTOR HIS HOMESTEAD
                                                                   EXEMPTION
 17                                                                (2301 Richland Avenue, San Jose, CA 95125)
 18                                                                [No Hearing Requested]
 19

 20

 21

 22           Fred Hjelmeset, Chapter 7 Trustee in Bankruptcy (“Trustee”) of the estate of the above-

 23   named Debtor, respectfully represents:
                                                                                                                        1
 24           1.       On August 30, 2021, the Trustee served on parties on the limited service list                        a

 25   Notice and Opportunity for Hearing on Motion to: (I) Sell Real Property, Subject to Overbid; (II)

 26   Pay Liens, Costs of Sale, Real Estate Commission and Taxes; and (III) Pay Debtor His Homestead

 27
      1
       Notice was limited in this case by an order entered July 30, 2021 entitled “Order Pursuant to Bankruptcy Rule 2002(h)
 28   Designating Recipients of Notices Required Under 2002(a),” Docket 194


Case: 21-50028        Doc# 220        Filed: 09/21/21        Entered: 09/21/21 05:33:23             Page 1 of 2             1
  1   Exemption (2301 Richland Avenue, San Jose, CA 95125) [Docket 210] (“Notice”), as evidenced

  2   by the Certificate of Service / Declaration of Mailing [Docket 211].

  3          2.      Also on August 30, 2021, the Trustee filed his Motion to: (I) Sell Real Property,

  4   Subject to Overbid; (II) Pay Liens, Costs of Sale, Real Estate Commission and Taxes; and (III) Pay

  5   Debtor His Homestead Exemption (2301 Richland Avenue, San Jose, CA 95125) [Docket 209].

  6          3.      The time period within which to file objections or requests for hearing has passed.

  7   As set forth in the concurrently filed Declaration of Gregg S. Kleiner, this office has not received

  8   any objections or requests for hearing, and no objections or requests for hearing have been filed with

  9   the Bankruptcy Court.

 10          4.      The Notice provided parties with the opportunity to submit overbids. An overbid was

 11   received by the September 3, 2021 deadline. On September 7, 2021, the Trustee held an auction, at

 12   which time Iosefa Maria Carmen Maierean and George Chicioreanu (collectively, the “Buyer”)

 13   submitted an overbid in the amount of $3,430,000. Subject to Court approval, the Trustee accepted

 14   the Buyer’s offer.

 15          5.      The Trustee has entered into a California Residential Purchase Agreement and Joint

 16   Escrow Instructions, along with a Seller’s Counter-Offer to Purchase Contract (“Agreement”) with

 17   the Buyer. True and correct copies of the Agreement are attached as Exhibit A to the Declaration of

 18   Gregg S. Kleiner.

 19          WHEREFORE, the Trustee requests the entry of an Order authorizing him to sell the real

 20   property commonly referred to as 2301 Richland Avenue, San Jose, CA 95125 to the Buyer for

 21   $3,430,000, and otherwise consummate the sale of the Property as provided by the Notice.

 22

 23    DATED: September 21, 2021              RINCON LAW LLP

 24

 25
                                              By: /s/ Gregg S. Kleiner
 26                                               GREGG S. KLEINER
                                                  Counsel for FRED HJELMESET,
 27                                               Trustee in Bankruptcy
 28

Case: 21-50028      Doc# 220      Filed: 09/21/21    Entered: 09/21/21 05:33:23        Page 2 of 2        2
